—Appeal by the defendant from (1) a judgment of the County Court, Suffolk County (Namm, J.), rendered May 11, 1992, convicting him of arson in the third degree and burglary in the third degree (two counts) under Indictment No. 797/91, upon a jury verdict, and imposing sentence, and (2) a judgment of the same court, *737also rendered May 11, 1992, convicting him of arson in the third degree and burglary in the third degree under Indictment No. 1500/91, upon a jury verdict, and imposing sentence.
Ordered that the judgments are affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdicts of guilt were not against the weight of the evidence (see, CPL 470.15 [5]).
We have examined the defendant’s remaining contentions and find them to be without merit. Sullivan, J. P., Miller, O’Brien and Ritter, JJ., concur.